Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 8-13, 15, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-3, 5, 8-10, and 21 is not disclosed or taught by the prior art with a plurality of point light sources mounted side-by-side on a flat plate along a line parallel to the vertical surface at a distance, the flat plate mounted on a horizontal shaft also parallel to the vertical surface at a distance, the horizontal shaft driven by a first electrical drive tilting the flat plate forward and back such that light spots projected by the plurality of point light sources move vertically on the vertical surface, each point light source having a long axis in the direction of projection of the light source, with each point light source constrained in an apparatus movable by a second electrical drive to rotate the light source in a plane defined by the long axis, such that a light spot projected on the surface at a distance will move in a horizontal line as the light source is rotated position wherein the light spots on the vertical surface are moved vertically in unison in a horizontal line by controlling the first electrical drive and spacing between light spots in the horizontal line is changed by controlling the second electrical drives along with the remaining limitations of the claims.
The method as claimed in claims 11-13, 15, 18-20, and 22 is not disclosed or taught by the prior art including the steps of a plurality of point light sources side-by-side on a flat plate along a line parallel to the vertical surface at a distance, the flat plate mounted on a horizontal shaft also parallel to the vertical surface at a distance, the horizontal shaft driven by a first electrical drive tilting the flat plate forward and back such that light spots projected by the plurality of point light sources move vertically on the vertical surface, each point light source having a long axis in the direction of projection of the light source, with each point light source constrained-in an apparatus movable by a second electrical drive to rotate the light source in a plane defined by the long axis, such that a light spot projected on the surface at a distance will move in a horizontal line as the light source is rotated wherein the light spots on the vertical surface are moved vertically in unison in a horizontal line by controlling the first electrical drive and spacing between light spots in the horizontal line is changed by controlling the second electrical drives along with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855